Writ of Mandamus is DISMISSED; Opinion Filed September 13, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01098-CV

                       IN RE BEAZER HOMES TEXAS, L.P., Relator

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07002A

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Myers
       Before the Court is relator=s motion to withdraw petition for writ of mandamus.

According to relator, the parties have resolved the dispute and “the relief sought from this Court

is no longer necessary.” The Court GRANTS the motion. Accordingly, we DISMISS relator=s

petition for writ of mandamus.




                                                   /Lana Myers/
                                                   LANA MYERS
131098F.P05                                        JUSTICE